NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ATHENA MAGDALENE, Appellant.

                             No. 1 CA-CR 18-0269
                               FILED 2-28-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-115031-002
               The Honorable Susanna C. Pineda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                         STATE v. MAGDALENE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Lawrence F. Winthrop
joined.


T H O M P S O N, Judge:

¶1            This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), following Athena
Magdalene’s (defendant’s) convictions on two counts of aggravated
assault, both class 5 felonies. Defendant’s counsel searched the entire
record and did not find any non-frivolous issues to raise. He subsequently
filed a brief requesting that this court conduct an Anders review of the
record for fundamental error. Defendant had the opportunity to file a
supplemental brief in propria persona, but did not do so.

¶2            In March 2017, two City of Glendale police officers, Clifford
Thrasher and Allen Seidl, responded to a call to keep the peace for a civil
issue. Both Thrasher and Seidl were dressed in uniforms that clearly
identified them as police officers, and they arrived at the scene in a fully-
marked police vehicle. Present at the home was a representative from a
government agency, the defendant, and defendant’s boyfriend. As events
unfolded, boyfriend needed to be detained. Boyfriend was yelling and
resisting, and Thrasher and Seidl were struggling to detain him. Amidst
the chaos, defendant attempted to kick Seidl in the face, but she grazed his
nose and kicked Thrasher in the forearm. Boyfriend was subdued by
Thrasher and Seidl left to detain defendant.

¶3            The state charged defendant with two counts of aggravated
assault against a police officer. After a jury trial, defendant was convicted
on both counts and sentenced to two years of supervised probation.

¶4            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentences imposed
were within the statutory limits. After informing defendant about this
appeal’s outcome and her future options, defendant’s counsel is released
from his obligations under this appeal. See State v. Shattuck, 140 Ariz. 582,


                                      2
                        STATE v. MAGDALENE
                          Decision of the Court

584-85 (1984). Defendant has thirty days from the date of this decision in
which to proceed, if she so desires, with an in propria persona motion for
reconsideration or petition for review.

¶5           We affirm the convictions and the sentences.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        3